Ford, J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protests consists of batteries, classified as entireties with flashlights, similar in all material respects to those the subject of Torch Mfg. Co., Inc. v. United States (57 Cust. Ct. 521, C.D. 2863), wherein said batteries were held to be separately dutiable, and that no separate value for each of said items had been returned by the appraiser, the protests were dismissed and the matter remanded to a single judge to determine the separate value of the flashlights and batteries in the manner provided by law (28 U.S.C. § 2636(d).)